Case: 2:07-cr-00145-MHW-CMV Doc #: 101 Filed: 07/17/20 Page: 1 of 1 PAGEID #: 330




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION


Michael Savage,
                                       Case No. 2:20-cv-3141
      Petitioner,                      Crim. No. 2:07-cr-145
                                       Judge Michael H. Watson
      v.                               Magistrate Judge Chelsey M. Vascura

United States of America,

      Respondent.

                                      ORDER

      On June 26, 2020, Magistrate Judge Vascura issued a Report and

Recommendation (“R&R”) pursuant to Rule 4 of the Rules Governing Section

2255 Proceedings recommending this action be transferred to the United States

Court of Appeals for the Sixth Circuit as successive. ECF No. 100. Although the

parties were advised of the right to file objections to the R&R, and of the

consequences for failing to do so, no objections have been filed.

      The R&R is ADOPTED and AFFIRMED. The Motion to Vacate under 28

U.S.C. § 2255, ECF No. 99, is TRANSFERRED to the Sixth Circuit Court of

Appeals as successive.

      IT IS SO ORDERED.

                                       /s/ Michael H. Watson_____________
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
